DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendments/arguments filed 01/07/2021 with respect to claim(s) 1-6, 9-17, 20-24 have been fully considered and found persuasive. This application contains 20 pending claims. Claim(s) 1-2, 12-13 have been amended. Claim(s) 7-8 and 18-19 have been cancelled. Claim(s) 21-24 are new.

Allowable Subject Matter

Claim(s) 1-6, 9-17, 20-24 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claim(s) 1 and 12 have been amended to include amended limitations from cancelled dependent claim(s) 7 which were determined as allowable subject matter based on interview summary dated 12/22/20. 

Regarding claim(s) 1 and 12, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of A method/system comprising: “identifying a center frequency for each of the two or more pads from the measurements at the first set of pads and the second set of pads; constructing an adaptive filter for each of the two or more pads to be utilized based on the center frequency for each of the two or more pads; applying the adaptive filter to the measurements at the first set of pads and the second set of pads; extracting one or more frequency components from the measurement with the one adaptive filters for each of the two or more pads; identifying a semblance value of a reference dataset and a target dataset, where the reference data set is the measurements from the first set of the two or more pads and the target dataset is the measurements from the second set of the two or more pads; assembling the semblance value for the reference dataset and the target dataset; identifying the semblance value of the reference dataset and target dataset over a range of relative pad shifts;” in combination with all the other limitations as claimed.

Other claim(s) 2-6, 9-11, 13-17, 20-24 depend from independent claim 1 or 12 are allowed for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868